.l   ---··-·~06/17)                Case 5:18-cv-04846-JFL Document
                                                       CIVIL COVER 1 SHEET
                                                                     Filed 11/08/18 Page 1 of 11
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
            Evan Price                                                                                                Good Shepherd Rehabilitation Network

     {b) County of Residence of First Listed Plaintiff                    ~L~e-'-h~ig~h
                                                                                     ________                        County of Residence of First Listed Defendant                 _L_e_h~ig~h
                                                                                                                                                                                             ________
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (JN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.

     (c) Attorneys (Firm Name, Address, and Telephone Number)                                                         Attorneys (If Known)
            John S. Harrison and Kevin H. Conrad                                                                      Unknown.
            Broughal & DeVito, LLP.
            38 W. Market Street, Bethlehem, PA 18018; (610) 865-3664

II. BASIS OF JURISCT. (Placean "X"inOneBoxOnly)                                                          III. CITIZENSHIP OF PRINCIPAL p ARTIES (Place an                                      "X" in One Box for Plaint(,
                                                                                                                  (For Diversity Cases Only)                                           and One Box for Defendant)
0 1 U.S. Government                        il'( 3    Federal Question                                                                      PTF          DEF                                            PTF       DEF
           Plaintiff                                   (U.S. Government Not a Party)                        Citizen of This State          0 1          0     1   Incorporated or Principal Place       0 4      0 4
                                                                                                                                                                    of Business In TI1is State

0 2      U.S. Government                   0 4       Diversity                                              Citizen of Another State          0 2       0     2   Incorporated and Principal Place         0 5     0 5
            Defendant                                  (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                                                              0 3       0     3   Foreign Nation                           0 6     0 6




0 II 0 Insurance                             PERSONAL INJURY                    PERSONAL INJURY             0 625 Drug Related Seizure             0 422 Appeal 28 USC 158              0 375 False Claims Act
0 l20Marine                            0 310 Airplane                       0 365 Personal Injury -               of Property 21 USC 881           0 423 Withdrawal                     0 376 Qui Tam (31 USC
0 130 Miller Act                       0 315 Airplane Product                        Product Liability      0 690 Other                                     28 USC 157                          3729(a))
0 140 Negotiable Instrument                       Liability                 0 367 Health Care/                                                                                          0 400 State Reapportionment
0 150 Recovery of Overpayment          0    320 Assault, Libel &                  Pharmaceutical                                                   ll!!miil.ii!im!mmlwr::•
                                                                                                                                                          o                                 41 o Antitrust
       & Enforcement of Judgment                  Slander                         Personal Injury                              0 820 Copyrights           0                                 430 Banks and Banking
0 151 Medicare Act                     0    330 Federal Employers'                Product Liability                            0 830 Patent               0                                 450 Commerce
0 152 Recovery of Defaulted                       Liability                 0 368 Asbestos Personal                            0 835 Patent - Abbreviated 0                                 460 Deportation
       Student Loans                   0    340 Marine                             Injury Product                                    New Drug Application 0                                 470 Racketeer Influenced and
      (Excludes Veterans)              0    345 Marine Product                     Liability                                   0 840 Trademark                                                  Corrupt Organizations
0 153 Recovery of Overpayment                     Liability                  PERSONAL PROPERTY i::===ii::l'liffll~===~~WiQ?im~mmi~E=:to                                                     480 Consumer Credit
      of Veteran's Benefits            0    350 Motor Vehicle               0 370 Other Fraud       0 710 Fair Labor Standards 0 861 HIA (1395ff)         0                                 490 Cable/Sat TV
0 160 Stockholders' Suits              0    355 Motor Vehicle               0 371 Truth in Lending        Act                  0 862 Black Lung (923)     0                                 850 Securities/Commodities/
0 190 Other Contract                             Product Liability          0 380 Other Personal                               0 863 DIWC/DIWW (405(g))                                          Exchange
0 195 Contract Product Liability       0    3 60 Other Personal                   Property Damage                              0 864 SSID Title XVI       0                                 890 Other Statutory Actions
0 196 Franchise                                  Injury                     0 385 Property Dan1age                             0 865 RSI (405(g))         0                                 891 Agricultural Acts
                                       0    362 Personal Injury -                 Product Liability                                                       0                                 893 Environmental Matters
                                                 Medical Mal ractice                                                                                                                    0   895 Freedom oflnformation
                                      ~CI                     :HT.S                                                                                '"""'====""""'"'""'"""'"""~                   Act
0    210 Land Condenmation                                                    Habeas Corpus:                                                       0 870 Taxes (U.S. Plaintiff          0   896 Arbitration
0    220 Foreclosure                                                        0 463 Alien Detainee                                                          or Defendant)                 0   899 Administrative Procedure
0    230 Rent Lease & Ejectment                                             0 510 Motions to Vacate                                                0 871 IRS-Third Party                        Act/Review or Appeal of
0    240 Torts to Land                                                              Sentence                                                              26 use 7609                           Agency Decision
0    245 Tort Product Liability                                             0 530 General                                                                                               0   950 Constitutionality of
0    290 All Other Real Property                                            0 535 Death Penalty                                                                                                 State Statutes
                                                                                Other:                      0 462 Naturalization Application
                                                                            0   540 Mandamus & Other        0 465 Other Immigration
                                                                            0   550 Civil Rights                   Actions
                                       0 448 Education                      0   555 Prison Condition
                                                                            0   560 Civil Detainee -
                                                                                    Conditions of
                                                                                    Confinement

           I GIN (Place an "X" in One Box Only)
            ginal          0 2 Removed from                      0    3    Remanded from               0 4 Reinstated or      0 5 Transferred from                0 6 Multidistrict               0 8 Multidistrict
            ceeding                State Court                             Appellate Court                 Reopened                    Another District                  Litigation -                  Litigation -
                                                                                                                                       (specifY)                         Transfer                      Direct File
                                              Cite the U.S. Civil Statute under which you arc filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION .....4...2....u;.=.s--.c=·..,;;S;;..;:e;.=.ct.-io~n'-1=2;..:.1..-12=a.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _=------
                                              Brief description of cause:
                                               Disabilit Discrimination in Violation of the ADA
VII. REQUESTED IN     0                              CHECK IF THIS IS A CLASS ACTION                          DEMAND$                                         CHECK YES only .
 , COMPLAINT:                                        UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND·
VIII. RELATED CASE(S)
                                                    (See instructions):
      IF ANY                                                                                                                                         DOCKET NUMBER
DATE
11/08/2018                                                                                                                                                        John S. Harrison, Es uire
FOR OFFICE USE ONLY

     RECEIPT#                      AMOUNT                                          APPL YING IFP                                 JUDGE                                   MAG.JUDGE
                           Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 2 of 11
                                                                UNITED STA'l'ES DISTRICT COURT
                                                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                 DESIGNATION FORM
                       (ta be 11.\'!!d by counsel or prose ploim!lf to indicate the ea/egoJJ' ofthe case for the p11111ose ofassig11111e/I/ to the opproprime calendar)

Ad~ress of Plaintiff: _ _ _ _ _ _ _ _ _7_4_7_N_.9_t_h_S_t_re_e_t,_A_l_le_n_to_w_n_t__P_A_1_8_1_0_2_ _ _ _ _ _ __
Address ofDefendant: _ _ _ _ _ _~_8_5_0_S_o_u_t_h_5_th_S_tr_e_e_t._A_l_le_n_to_w_n_,_P_A
                                                                                      __ 18_1_0_3_________
Place of Accident, Incidel1t or Transaction: _ _ _ _ _8_5_0_S_o_u_th_5_th_S_tr_e_e_t,_A_l_le_n_to_w_n_,_P_A_1_8_1_0_3_____


RELATED CASEJF ANY:
Case Number: _ _ _ _ _ _ _ _ _ _ __                                  Judge: _ _ _ _ _ _ _ _ _ _ _ __                              Date Terminated;

Civil cases are deemed related when Yes is answered to any of the following questions:

 l.     ls this case related to property included in an earlier numbered suit pending ar within one year
        previously terminated action in this court?
                                                                                                                                      YesD                    No[{]
2.       Does this case involve the same issue of fact or grow ot.1t of the same transaction as a prior suit
         pending or within one year previously tenninated action in this court?
                                                                                                                                      YesD                    No[{]
3.       Does this case involve the validity or infringement of a patent already in suit or any earlier
         numbered case pending or -within one year previously terminated action of this court?
                                                                                                                                      YesD                    No[{]
4.       Is this case a second or successive habeas corpus, social security appeal, or prose civil rights
         case filed by the same individual?
                                                                                                                                      YesO                    No[{]
I certify that, to my knowledge, the within case
this court except as noted above.
DATE:         11/08/201~                                                                                                                                 53864
                                                                                                                                                 Attorney l.D. #(if appficable)


CIVIL: (Place a ../in one category only}

A.              Federal Question Cases:                                                          B.    Diversity Jurisdiction Cil,ves:

D        i.     Indemnity Contract, Marine Contract, and All Other Contracts                    D      L     Insurance Contract and Other Contracts
D       2.      FELA                                                                             o     2.    Airplane Personal Injury
D 3.         Jones Act-Personal lnjucy                                                          D      3.    Assault~ Defamation
D 4.         Antitrust                                                                           0     4.    Marine Personal Injury
D s.         Patent                                                                             0      5.    Motor Vehicle Personal Injury
D 6.         Labur~Management Relations                                                         0      6.    Other Personal Injury (Please spec1JY): - - - - - - - - -
!ZJ 7.       Civil Rights                                                                       0      7.    Products Liability
D s.
D
             Habeas Corpus
         9. Securities Act(s) Cases
                                                                                                o      s.    Products Liability - Asbestos
                                                                                                 0     9.    All other Diversity Cases
                                                                                                             (PleasespecifY): _ _ _ _ _ _._ _ _ _ _ __
D        lO. Social Security Review Cases
D        ii. Al I other Federal Question Cases
                (Please speoifY): _ _ _· - - - - - - - - - - - - -



                                                                               ARBITRATION CERTIFICATION
                                                      (The effect ofthis certification is to remove the case from eligibilityfor arbitration.)

                      John S. Harrison
I , - - - - - - - - - - - - - - - - • • counsel of record oi· prose plaintiff, do hereby certify:


      [l]       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
                exceed the sum of$ I50,000.00 exclusive of interest and costs:

      D         Relief other than monetary damages is sought


DATE:         11/08/2019                                                                                                                                 53864
                                                                                                                                                 Altomey !.D. #(if applicable)
                                                                                                            I
NOTE: A trial denovowill be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5!]{1/fij
            Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 3 of 11
                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                      CASE MANAGEMENT TRACK DESIGNATION FORM

EVAN PRICE                                                                    CIVIL ACTION

                    v.
GOOD SHEPHERD REHABILITATION
NETWORK.                                                                      NO.

  In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
  plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
  filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
  side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
  designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
  the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
  to which that defendant believes the case should be assigned.

  SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

  (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

  (b) Social Security - Cases requesting review of a decision of the Secretary of Health
      and Human Services denying plaintiff Social Security Benefits.                                 ( )
  (c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

  (d) Asbestos - Cases involving claims for personal injury or property damage from
      exposure to asbestos.                                                                          ( )

  (e) Special Management- Cases that do not fall into tra~ks (a) through (d) that are
      commonly referred to as complex and that need special or intense management by
      the court. (See reverse side of this form for a detailed explanation of special
      management cases.)

  (f)


        11/8/2018                                                     John S. Harrison
  Date                                                                   Attorney for Plaintiff
        (610) 865-3664             (610) 865-0969                     johnharrison@broughal-devito.com

  Telephone                          FAX Number                           E-Mail Address


  (Civ. 660) 10/02
          Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 4 of 11




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
EVAN PRICE,                                      )
                                                 )
                      Plaintiff                  )        Civil Action
                                                 )
              v.                                 )        No.~~~~~~~~~~
                                                 )
GOOD SHEPHERD REHABILITATION                     )
NETWORK,                                         )        JURY TRIAL DEMANDED
                                                 )
                     Defendant                   )
                                                 )



                                    COMPLAINT

      Plaintiff, Evan Price ("Plaintiff'), by and through his attorneys, Broughal &

DeVito,    L.L.P.,   files   this   Complaint   against    Defendant,    Good   Shephard

Rehabilitation Network, in avers:

                               NATURE OF THE ACTION

      1.      This civil action arises and asserts claims of disability discrimination in

employment under and in violation of the Americans with Disabilities Act, as

amended, 42 U.S.C. § 12101 et seq. ("ADA"), and the Pennsylvania Human Relations

Act, as amended, 43 P.S. § 951 et seq. ("PHRA").

                             JURISDICTION AND VENUE

      2.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 over

Plaintiffs federal-law ADA claim.
            Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 5 of 11




       3.       This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367

over Plaintiffs state-law PHRA claim because it arises from the same events as

Plaintiffs federal claim.

       4.       Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(l) because

Defendant resides in this judicial district, and § 1391(b)(2) because a substantial

portion of the events giving rise to this action occurred in this district.

                          PROCEDURAL PREREQUISITES

       5.       Plaintiff exhausted the administrative remedies available to him as a

prerequisite to filing this action.

       6.       Plaintiff dual-filed a Charge of Discrimination, No. 530-2018-04594,

which was received by the United States Equal Employment Opportunity

Commission ("EEOC") on June 28, 2018.

       7.       The EEOC issued to Plaintiff on August 13, 2018 a Notice of Right to

Sue; this action is filed within ninety (90) days of that Notice.

                                         FACTS

       8.       Plaintiff is an adult male individual presently residing at 747 N. 9th

Street, Allentown, Pennsylvania 18012.

       9.       Defendant, Good Shepherd Rehabilitation Network, is a Pennsylvania

corporation not for profit, with its registered address and principle place of business

at 850 S. 5th Street, Allentown, Pennsylvania, 18103.

       10.      Defendant employed more than twenty (20) people at all material times.




                                            -2-
         Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 6 of 11




       11.    Defendant hired Plaintiff as a Registered Nurse ("RN") on or about

September 2, 2008.

       12.    Plaintiff is, and was at all times material to this Complaint, an

individual with a disability, for purposes of the ADA and PHRA.

       13.    Plaintiff suffers from degenerative disc disease lumbar (722.52)

(M51.36); foraminal stenosis of lumbar region (724.02) (M99.83); lumbar disc

herniation (722.10) (M51.26); and left lumbar radiculopathy (724.4) (M54.16)

(hereinafter collectively, "Back Conditions").

       14.    Plaintiffs Back Conditions were initially diagnosed in or about

July 2017.

       15.    Plaintiffs Back Conditions substantially limit him in major life

activities including standing, bending, stooping, kneeling, lifting and similar physical

activities.

       16.    While employed by Defendant, Plaintiff took a medical leave beginning

on or about August 2018 as a result of his Back Conditions.

       17.    Plaintiff was eligible for, and took, continuous leave under the Family

and Medical Leave Act ("FMLA") in 2017 related to his Back Conditions.

       18.    By letter dated October 25, 2017, Defendant informed Plaintiff that his

FMLA leave was exhausted as of November 7, 2018 and that he was converted to a

non-FMLA medical leave running concurrent with this FMLA leave for a maximum

of one hundred eighty (180) days.




                                          -3-
        Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 7 of 11




       19.   Defendant's October 25, 2017 letter informed Plaintiff that he would be

transferred to non-FMLA medical leave if not cleared to return to work; the

October 25, 2017 made no mention of Plaintiffs right to request a reasonable

accommodation which might allow him to return from his FMLA leave.

       20.   While on medical leave, in December 2017, Plaintiff made a request to

Defendant to be considered for a reasonable accommodation for his Back Conditions

that would allow him to return to work from medical leave.

       21.   Plaintiff requested-as a reasonable accommodation for his Back

Conditions-that Defendant allow him to sit during charting as needed, and to have

assistance when transferring patients who were too heavy for him to transfer on his

own.

       22.   Upon information and belief, Defendant allows RNs who do not have a

disability but who are smaller and lighter in build, to have assistance from a Certified

Nurses Aid ("CNA'') when such assistance is needed in transferring or lifting a patient

who his to heavy for the RN to lift on his/her own.

       23.   Plaintiff, through correspondence from counsel dated December 5, 2017,

reiterated his request for a reasonable accommodation and requested a dialogue to

explore potential accommodation(s).

       24.   Defendant did not engage in any dialogue with Plaintiff about his

requested accommodation and whether it, or another reasonable accommodation,

would allow him to return to work in his position as a RN.




                                          -4-
        Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 8 of 11




       25.     Rather, Defendant informed Plaintiff it was unwilling to grant that

accommodation and, instead, informed Plaintiff that he could be transferred to an

alternative, vacant, non-clinical position.

       26.     When presented with the option of this transfer to another position,

Plaintiff requested information about the unidentified position into which Defendant

proposed to transfer Plaintiff-including the responsibilities and rate of pay for the

unspecified position.

      27.      Defendant never responded to Plaintiffs requests for information about

the unspecified alternative position.

      28.      Ultimately, by letter dated January 19, 2018, Defendant summarily

rejected Plaintiffs requests for accommodation regarding his RN position-despite

not   having    engaged    in   a   meaningful   dialogue   with   Plaintiff regarding

accommodation(s) which would permit Plaintiff to return to an RN position-and

incorrectly asserted that Plaintiff "denied consideration for being transferred to a

vacant position."

      29.      Plaintiff did not reject consideration of an alternate position; rather,

Plaintiff requested information regarding what position(s) Defendant was proposing

as an alternative.

      30.      Defendant terminated Plaintiffs employment on or about March 8, 2018

by letter incorrectly stating that Plaintiff had resigned; Plaintiff did not resign his

employment with Defendant at any time.




                                           -5-
      "'":I::~.   .i..JV.LV.l..1.'-A.<.A..1..1.\.IU   <.A.'-'\.I.&.'-'.&..&..._.   .... .._.. ... .....,   ..a...a..a."_, ...... "' ... .....,,.._..__ ...   ----   -----------




           Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 9 of 11




                                                                                                  COUNT I

                                                                       VIOLATION OF ADA

       31.        Plaintiff incorporates herein by reference all foregoing paragraphs as

though the same were set forth at length.

       32.        Plaintiff has a disability under the ADA and had such a disability at all

times material to this action.

      33.         Defendant was aware of Plaintiffs disability.

      34.         Plaintiff was qualified for the position of RN at Defendant.

      35.         At all times material hereto, Plaintiff was capable of performing the

essential functions of his position with a reasonable accommodation.

      36.         Plaintiff requested, in good faith, a reasonable accommodation from

Defendant for his disability.

      37.         Plaintiffs requests for a reasonable accommodation for his disability

constitute protected conduct under the ADA.

      38.         Defendant's conduct included failing to engage in good faith in the

interactive process as required under the ADA.

      39.         Defendant's conduct included failing to grant Plaintiff a reasonable

accommodation for his disability.

      40.         Defendant's refusal to engage in good faith in the interactive process

with Plaintiff, refusal to provide Plaintiff with a reasonable accommodation, and

treatment of Plaintiff less favorably than non-disabled RNs discrimination in

violation of the ADA.



                                                                                                               -6-
       Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 10 of 11




       41.   Defendant's refusal to engage in a good faith dialogue and to provide any

information about the allegedly proposed alternative position, and termination of

Plaintiffs employment constitute retaliation for Plaintiffs request for reasonable

accommodation, in violation of the ADA.

       42.   Defendant's actions were intentional and conducted with malice and

reckless indifference to Plaintiffs rights.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant with an award as follows: back pay, in an amount to be determined

at trial; front pay, in an amount to be determined at trial; compensatory damages for

Plaintiffs non-economic damages including, but not limited to, pain and suffering,

emotional distress and damage to his professional reputation, in an amount to be

determined at trial; punitive damages, in an amount to be determined at trial;

attorney fees and costs; and any other relief this Honorable Court deems necessary

and just.

                                       COUNT II

                               VIOLATION OF PHRA

      43.    Plaintiff incorporates herein by reference all foregoing paragraphs as

though the same were set forth at length.

      44.    Defendant's     conduct    described   above   constitutes   failure   to

accommodate, disability discrimination, and retaliation in violation of the PHRA.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an award as follows: back pay, in an amount to be determined



                                              -7-
       Case 5:18-cv-04846-JFL Document 1 Filed 11/08/18 Page 11 of 11




at trial; front pay, in an amount to be determined at trial; compensatory damages for

Plaintiffs non-economic damages including, but not limited to, pain and suffering,

emotional distress and damage to his professional reputation, in an amount to be

determined at trial attorney fees and costs; and any other relief this Honorable Court

deems just and proper.

                                 JURY TRIAL DEMAND

      45.    Plaintiff requests a trial by jury on all claims and issues so triable.


                                                BROUGHAL & DEVITO,      L.L.P.



Date: November 8, 2018           By:                              ~
                                                Jo1iq K Harrison, Esquire
                                                Attorney I.D. #53864
                                                Kevin H. Conrad, Esquire
                                                Attorney I.D. #312209
                                                38 W. Market Street
                                                Bethlehem, PA 18018
                                                Telephone No.: (610) 865-3664
                                                Facsimile No.: (610) 865-0969
                                                johnharrison@broughal-devito.com
                                                kevinconrad@broughal-devito.com
                                                Counsel for Plaintiff




                                          -8-
